Per Curiam.
This is an appeal from a charge of driving while intoxicated, third offense. The defendant was convicted and sentenced to a term of 20 months to 5 years in .an institution subject to the jurisdiction of the Department of Corrections, with credit being given for jail time served, the sentence to be consecutive to any other sentence then being served.
There is no error in the record requiring reversal of the judgment of conviction. However, while this appeal was pending, L.B. 568, which reduced the maximum sentence for the offense of which the defendant was convicted, became effective July 17, 1982. This case is governed by our decisions in State v. Randolph, 186 Neb. 297, 183 N.W.2d 225 (1971); State v. Peiffer, ante p. 299, 322 N.W.2d 445 (1982); and State v. Phillips, ante p. 303, 322 N.W.2d 447 (1982).
The sentence is reduced to 6 months’ imprisonment with credit given for jail time served awaiting trial. The sentence is consecutive to any other being served at the time sentence was imposed in the District Court.
Affirmed as modified.